ORDER

PER CURIAM.
Lawrence Belk appeals his sentence as a prior and persistent offender following the jury’s verdict finding him guilty of first degree burglary, kidnapping, rape, two counts of sodomy, first degree sexual abuse, first degree robbery, and seven counts of armed criminal action. In addition, Belk appeals from the trial court’s denying his Rule 29.15 motion.
*592No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order.
The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).